Per Curiam.
The bill of complaint filed in this case by the complainants, Bessie R. Bowcock and Marjorie Richardson Goodall, sought partition in one of the modes prescribed by law of certain real property in New Kent County. The defendants, Laura M. Richardson and others, filed demurrers on the ground that the bill did not set forth a cause of action entitling the complainants to partition against the defendants. The chancellor overruled the demurrers, and the defendants sought and were granted an appeal.
The threshold question is whether the order overruling the demurrers is an appealable order. If it is not, then this appeal must be dismissed.
Our jurisdiction to review the order is determined by reference to Code § 8-462 and specifically to that portion of the Code section which permits appeals in chancery cases from interlocutory orders *142which adjudicate “the principles of a cause.” An order overruling a demurrer is not one which adjudicates the principles of a cause. Lancaster v. Lancaster, 86 Va. 201, 9 S.E. 988 (1889). Hence, the order in this case is not appealable, and the appeal granted the defendants must be dismissed as improvidently awarded.

Appeal dismissed.